FILED
                             NOT FOR PUBLICATION                             JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ESTRELLA-VASQUEZ, AKA Jose                  No.   15-71053
Leonel Estrella-Vasquez,
                                                 Agency No. A201-240-305
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Jose Estrella-Vasquez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of cancellation of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. See Coyt v. Holder, 593 F.3d 902, 905 (9th Cir.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010). We review de novo questions of law and constitutional claims. Khan v.

Holder, 584 F.3d 773, 776 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      We are not persuaded by Estrella-Vasquez’s challenge to 8 C.F.R.

§ 1240.26(c)(3)(i)-(iii). See 8 U.S.C. § 1229c(b), (e); cf. Garfias-Rodriguez v.

Holder, 702 F.3d 504, 523-28 (9th Cir. 2012) (en banc) (8 U.S.C. § 1229c(e) gives

the Attorney General discretion to limit eligibility for voluntary departure, and

promulgation of 8 C.F.R. § 1240.26(i) was a proper exercise of the Attorney

General’s authority).

      We lack jurisdiction to review the agency’s discretionary determination that

Estrella-Vasquez failed to show exceptional and extremely unusual hardship to his

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Estrella-Vasquez’s contention that the agency failed to consider relevant

evidence of hardship is not supported by the record and thus does not invoke our

jurisdiction. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (absent

a colorable legal or constitutional claim, the court lacks jurisdiction to review the

agency’s discretionary determination regarding hardship); Martinez-Rosas, 424
F.3d at 930 (“To be colorable in this context, . . . the claim must have some

possible validity.”) (citation and internal quotation marks omitted).


                                           2                                     15-71053
      To the extent Estrella-Vasquez contends the agency violated due process by

not reinstating voluntary departure, his claim fails for lack of error. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail

on a due process challenge).

      Estrella-Vasquez’s motion for judicial notice is denied. See 8 U.S.C.

§ 1252(b)(4)(A) (judicial review is limited to the administrative record); Dent v.

Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating standard for review of

out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    15-71053